Citation Nr: 1515979	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  08-37 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for high blood pressure (hypertension), to include as due to herbicide exposure. 

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to herbicide exposure. 

3.  Entitlement to service connection for restless leg syndrome, to include as due to herbicide exposure. 

4.  Entitlement to service connection for an allergy disability, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	North Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, denied service connection for a heart condition, high blood pressure, sleep apnea, arthritis, restless leg syndrome, fibromyalgia, allergies and residuals, leg injury.

In September 2009, a decision review officer (DRO) hearing was held; a transcript of the hearing is associated with the claims file.

In an October 2010 statement to VA, the Veteran cancelled a scheduled hearing before a Veterans Law Judge at a local RO.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2014).

In September 2011, the Board denied the Veteran's claims for service connection for heart condition, arthritis, fibromyalgia, and a right leg disability, and remanded the claims for high blood pressure, obstructive sleep apnea, restless leg syndrome, and allergies for further development.

Although the Veteran also perfected a January 2014 substantive appeal of a December 2010 rating decision as to a service connection claim for peripheral neuropathy of the upper and lower extremities, the RO granted this claim in an October 2014 rating decision.  Because he has not appealed the rating or effective date assigned to these disabilities, no claim regarding these disabilities is in appellate status at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.
 
2.  The Veteran's hypertension, obstructive sleep apnea, restless leg syndrome, and allergy disability were not manifest during service or for many years thereafter, and are unrelated to service, to include exposure to herbicides.


CONCLUSION OF LAW

Hypertension, obstructive sleep apnea, restless leg syndrome, and allergy disability were not incurred in or aggravated by service, and hypertension may not be presumed related to service, to include exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014); Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Board also finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  However, these diseases do not include hypertension, obstructive sleep apnea, restless leg syndrome, or allergy disabilities.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his carcinoma to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis for hypertension, obstructive sleep apnea, restless leg syndrome, and an allergy disability.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has hypertension, obstructive sleep apnea, restless leg syndrome, and allergy disability that are related to his service.

The Veteran's service treatment records are void of findings, complaints, symptoms, or diagnoses of hypertension, obstructive sleep apnea, and restless leg syndrome.  With regard to allergies, clinical notes reflect complaints of a sore throat and sinus drainage on multiple occasions.  Specifically, a December 1968 note indicated "no known allergies."  A June 1970 report indicates sore throat and sinus problems for which he was prescribed Afrin and Cepacol.  In June 1971, he was treated for a bad cold with a temperature and draining sinuses with soreness in the chest and a headache.  The March 1972 release from active duty examination reflects a blood pressure reading of 128/82 and normal clinical evaluations of the nose, sinuses, and lower extremities and no diagnosed allergy condition was noted, providing evidence against these claims.

Post-service, records from the Social Security Administration (SSA) include a June 1998 report which indicates an impression of nasal septal deformity with nasal obstruction and chronic pansinusitis.  The report noted long-term problems with nasal obstruction and chronic sinusitis.  That month, he underwent a nasal septoplasty.

Private treatment records include a July 2003 diagnosis of hypertension for which he was prescribed medication.

SSA records include a July 2003 report which indicates that the Veteran received allergy shots and had a history of nasal reconstruction for sinus problems.

Private treatment records include a May 2004 polysomnography report which includes assessments of obstructive sleep apnea syndrome and periodic limb movements of sleep disorder (PLMS).  The impression was polysomnographic findings were consistent with the probability of obstructive sleep apnea syndrome and positive findings for PLMS and restless leg syndrome.  The diagnoses were obstructive sleep apnea syndrome and PLMS.

Additional private treatment records indicate that he began receiving allergy shots in May 2005.

VA treatment records include a September 2008 report which indicates treatment of restless leg syndrome and sleep apnea.

During the September 2009 DRO hearing, the Veteran testified that he believed that his hypertension, sleep apnea, restless leg syndrome, and allergies were related to in-service herbicide exposure.  No injury in service was noted.

In November 2009, the Veteran underwent VA hypertension, miscellaneous respiratory diseases, and peripheral neuropathy examinations.  The examiner performed thorough examinations and had an opportunity to review the claims file.

The Veteran presented with a history of hypertension since 1997, sleep apnea since a 2000 sleep study, and involuntary leg movements since 2001.

The examiner diagnosed essential hypertension, sleep apnea, and restless leg syndrome which the examiner opined were not caused by or a result of service based on the rationale that there was no diagnosis of hypertension, sleep apnea, or restless leg syndrome in the STRs or on separation examination.
VA treatment records include a June 2011 report which indicates a diagnosis of allergic rhinitis/sinusitis.

Pursuant to the Board's September 2011 remand, the Veteran underwent a VA respiratory conditions Disability Benefits Questionnaire examination in June 2014.  The examiner noted a diagnosis of allergic rhinitis in a June 2014 VA treatment note.  A disability form indicated that the Veteran had received shots for allergies and underwent an operation on his "nasal cavity" in 2000. 

The Veteran reiterated his contention that his allergies were related to his service and exposure to several chemicals.  He stated that he sought medication for his allergies sometime between 1974 and 1976, but was not completely sure.  He confirmed that he received his first allergy shots in the 1990s during which he had frequent sinus infections.  He denied the regular use of OTC nasal sprays. 

After a thorough examination, the examiner diagnosed allergic rhinitis since May 1997 which he opined was less likely than not incurred in or caused by his service.  The examiner stated that the Veteran had an established diagnosis of chronic allergic rhinitis which had been recently evaluated by an allergist and attributed to his allergy to tree pollen.  The examiner noted that a recent diagnosis of rhinitis medicamentosa was not a diagnosis associated with allergies, but a condition related to the overuse of particular nasal sprays.

The examiner stated that the Veteran did not have an established diagnosis of allergies while on active duty and that during service he was seen on a couple of occasions for symptoms which may be attributed to an upper respiratory condition.  There is no established allergy condition while on active duty.  The examiner reviewed medical literature, including literature from the National Institutes of Health and PubMed, and stated that the weight of the available medical evidence does not establish that herbicide exposure, to include Agent Orange, causes allergic rhinitis.

The Board finds that the claims must be denied.

With regard to the Veteran's claimed hypertension, while he contends that this disability is related to his service it does not appear that he contends that he has continued symptomatology since service.  His main contention is that it is related to in-service herbicide exposure.

However, records do not reflect problems relating to his hypertension until July 2003.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that the Veteran did not experience any symptoms of hypertension for over 31 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claim.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to that the Veteran has hypertension, that is related to his service, including exposure to herbicides.

With regard to the Veteran's claimed sleep apnea, restless leg syndrome, and an allergy disability, the Veteran's service treatment records are complaint void of any diagnosed sleep apnea or restless syndrome.  With regard to allergies, the June 2014 VA examiner explained that the Veteran did not have an established diagnosis of allergies while on active duty and that his symptoms may be attributed to an upper respiratory condition.  The Board therefore finds that sleep apnea, restless leg syndrome, and an allergy disability were not shown during service.  The earliest post-service medical evidence of sinus problems is dated in June 1998, which is about 26 years after service, and restless leg syndrome and sleep apnea which is dated in May 2004, which is about 32 years after service.

Finally, there is no competent medical evidence to show that the Veteran has sleep apnea, restless leg syndrome, or an allergy disability that is related to his service, including herbicide exposure.

To the extent that the medical evidence suggests that the Veteran has restless leg syndrome that is related to his sleep apnea (see, May 2004 polysomnography report), the Board has determined that service connection is not warranted for sleep apnea.  Therefore, sleep apnea may not serve as a predicate service-connected disability upon which to base his claim, and this claim based on "secondary" service connection fails as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no evidence to show that a service-connected disability caused or aggravated restless leg syndrome.

The Board has taken the contention that the Veteran's claimed hypertension, obstructive sleep apnea, restless leg syndrome, and allergies were caused by his service.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file, in addition to his September 2009 testimony, and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of hypertension, obstructive sleep apnea, restless leg syndrome, and an allergy disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in October 2005 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  Although it appears that the Veteran was not provided information about ratings and effective dates required by Dingess, this error is harmless because for the reasons explained above the claims are being denied and any issue regarding a disability rating or an effective date is moot.  Accordingly, the Board finds that any failure to satisfy the duty to notify is not prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Additionally, the Veteran testified at a hearing before a Decision Review Officer (DRO) in September 2009.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearings, the Veteran was assisted by a representative, and both the representative and the DRO asked relevant questions concerning the etiology of hypertension, sleep apnea, restless leg syndrome, and allergy symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA and private treatment records (including those pertained pursuant to the Board's remands), SSA records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  

Next, a relevant VA examinations and opinions were obtained in November 2009 and pursuant to the Board's September 2011 remand, in June 2014.  In sum, the Board finds that the examination reports and opinions show that the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough hypertension, respiratory diseases, and peripheral neuropathy examinations, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for hypertension, to include as due to herbicide exposure, is denied.

Service connection for obstructive sleep apnea, to include as due to herbicide exposure, is denied. 

Service connection for restless leg syndrome, to include as due to herbicide exposure, is denied.


Service connection for an allergy disability, to include as due to herbicide exposure, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


